          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 1 of 18 Page ID #:1



            1   Michael S. Devereux (SBN 225240)
            2                 WEX LAW
                    PROFESSIONAL LAW CORPORATION
            3    1000 WILSHIRE BOULEVARD, SUITE 2150
            4      LOS ANGELES, CALIFORNIA 90017
                     TELEPHONE: (213) 986-9844
            5        FACSIMILE: (213) 342-6190
            6
                Attorneys for PLAINTIFF , DANIEL NERSOYAN
            7

            8                      THE UNITED STATES DISTRICT COURT

            9                       CENTRAL DISTRICT OF CALIFORNIA
           10   DANIEL      NERSOYAN,          as   an       CASE NO.:
           11   individual,
                                                             COMPLAINT FOR:
           12                    PLAINTIFF ,
           13               v.                               (1) UNREASONABLE SEARCH
WEX LAW




                                                                AND SEIZURE OF PROPERTY
           14   COUNTY OF LOS ANGELES, a                        (42 U.S.C. §1983);
           15   county corporation, COUNTY OF LOS            (2) DEPRIVATION OF PROPERTY
                ANGELES SHERIFF’S                               WITHOUT DUE PROCESS;
           16   DEPARTMENT, a public entity,                 (3) VIOLATION OF
           17   SHERIFF JAMES MCDONNELL, in                     SUBSTANTIVE DUE
                his official capacity and as an                 PROCESS;
           18   individual, DEPUTY KENNETH                   (4) MUNICIPAL LIABILITY FOR
           19   COLLINS, individually and in his                UNCONSTITUTIONAL
                official capacity as a Deputy, as an            CUSTOM OR POLICY (42
           20   individual, and DOES 1-10.                      U.S.C. §1983);
           21                                                (5) CONVERSION;
                                 Defendant.                  (6) INFLICTION OF EMOTIONAL
           22                                                   DISTRESS
           23                                                (7) TRESPASS AGAINST
                                                                PERSONAL PROPERTY
           24

           25                                                 DEMAND FOR JURY TRIAL
           26
           27   CASE NO.:                                1                COMPLAINT
           28
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 2 of 18 Page ID #:2

                1

            1

            2
                       PLAINTIFF        DANIEL NERSOYAN (“Mr. Nersoyan”), through his
            3
                undersigned counsel, hereby files this Complaint against Defendants COUNTY OF
            4
                LOS     ANGELES         (“LA”),      LOS       ANGELES       COUNTY        SHERIFF’S
            5
                DEPARTMENT (“LASD”), SHERIFF JIM MCDONNELL (“McDonnell”),
            6
                DEPUTY JIM COLLINS (“Collins”), and DOES 1-10, inclusive (collectively
            7
                “Defendants”), alleges as follows:
            8

            9                                        INTRODUCTION
           10
                    1. This action seeks from Defendants County of Los Angeles and Los Angeles
           11
                Sheriff’s Department, Sheriff Jim McDonnell, and Deputy Kenneth Collins
           12
WEX LAW




           13   (collectively, “Defendants”) compensatory, exemplary, and punitive damages for
           14
                violating various constitutional and statutory rights in connection with their theft
           15
                and wrongful seizure of approximately $158,000 from Plaintiff Daniel Nersoyan.
           16

           17   Plaintiff s also seek redress for Defendants’ unlawful conversion of, and trespass
           18
                against, these funds.
           19
           20
                    2. Defendant Deputy Kenneth Collins, as well as Does 1-10, (the “LASD

           21   Deputies”) all of whom are employed by the Los Angeles Sheriff’s Department,
           22
                proximately caused Plaintiff s’ loss of their property by participating in, or failing
           23

           24   to intervene to prevent, the theft, and by engaging in other acts and/or omissions

           25   around the time of the incident that resulted in the loss.
           26
           27

           28
                CASE NO.:                                  2                       COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 3 of 18 Page ID #:3

                1

            1       3. Defendant County of Los Angeles also proximately caused Plaintiff s’ loss
            2
                and is liable under the principles set forth in Monell v. Department of Social
            3

            4
                Services, 426 U.S. 658 (1978).

            5       4. The policies and customs behind the unlawful seizure and theft of personal
            6
                property are patently unconstitutional. Accordingly, Plaintiff s seek to hold
            7

            8
                accountable those responsible for their loss of property, and to challenge the Los

            9   Angeles Sheriff Department’s unconstitutional policies and practices through this
           10
                civil rights action, which is firmly in the public interest.
           11

           12
WEX LAW




                                                          PARTIES
           13

           14          3.    PLAINTIFF DANIEL NERSOYAN, is a citizen of the State of

           15   California, and at all relevant times herein is a resident in Los Angeles County in
           16
                the State of California.
           17

           18          4.    Defendant LA is and at all times relevant a county corporation located

           19   in the State of California and existing under the laws of the State of California.
           20
                       5.    Defendant LASD is and at all times relevant was a department
           21

           22   providing local law enforcement for LA.            All employees of the LASD are

           23   employees of LA.
           24
                       6.    On information and belief, Defendant Kenneth Collins, was employed
           25

           26   by the LASD.
           27

           28
                CASE NO.:                                  3                      COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 4 of 18 Page ID #:4

                1

            1         7.     At all times relevant Defendant Kenneth Collins was a duly
            2
                authorized deputy and/or employees or agents of LA, who were acting under color
            3

            4
                of law within the course andscope of their respective duties as police deputy and

            5   with the complete authority and ratification of their principle, Defendant LA.
            6
                      8.     At all times relevant Defendant Kenneth Collins was a duly appointed
            7

            8
                deputy and/or employees or agents of LA, subject to oversight and supervision by

            9   LA’s elected and non-elected officials.
           10
                      9.     Defendants LA, LASD, McDonnell, Collins and every defendant in
           11

           12   his/her official capacity knowlingly or with deliberate indifference to the rights
WEX LAW




           13   allegedly violated cause to come into being, maintained, fostered, condoned,
           14
                approved of, either before the fact or after the fact, ratified, took no action to
           15

           16   correct an official policy, practice, procedure or custom of permitting the

           17   occurrence of the categories of wrongs set forth in this pleading.
           18
                      10.   Defendants LA, LASD, McDonnell & Collins and every defendant in
           19
           20   his/her official capacity knowlingly or with deliberate indifference to the rights

           21   allegedly violated improperly, inadequately with deliberate indifference and
           22
                reckless disregard to the Constitution or federal rights of persons, grossly
           23

           24   negligenty failed to properly train, to supervise, to retrain, if necessary, to
           25   monitored or to take corrective action with response to the types of wrongful
           26
           27

           28
                CASE NO.:                                 4                      COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 5 of 18 Page ID #:5

                1

            1   conduct alleged in this pleading so that each one of them is legally responsible for
            2
                all of the injuries and/or damages sustained by Plaintiff .
            3

            4
                       11.    On information and belief at all times relevant, Defendants

            5   McDonnell and Collins, along with DOES 1-10 were residents of the County of
            6
                Los Angeles and are sued in their individual capacity.
            7

            8                               JURISDICTION AND VENUE

            9          12.    This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
           10   1343(a)(3-4) because Plaintiff s assert claims arising under the laws of the United
           11
                States including 42 U.S.C. §§ 1983, 1985, 1988, 1334, 1367, the Fourth, Fifth &
           12
WEX LAW




           13   Fourteenth Amendments of the United States Constitution.            This Court has
           14
                supplemental jurisdiction over state law claims pursuant to 28 USC § 1367 because
           15
                those claims are so related to PLAINTIFF ’S federal claims that the claims form
           16

           17   part of the same case and/or controversy pursuant to Article III of the United States
           18
                Constitution.
           19
                       13.    Venue is properly founded in this judicial district pursuant to 28 USC
           20

           21   §§ 1391(b) and (c) in that a substantial part of the events giving rise to the claims
           22
                in this action occurred within this District and Defendants are subject to personal
           23
                jurisdiction in this district.
           24

           25

           26
           27

           28
                CASE NO.:                                 5                     COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 6 of 18 Page ID #:6

                1

            1                                 FACTUAL ALLEGATIONS
            2
                A. On or about May 28, 2014, the Los Angeles County Sheriff Department
            3

            4
                    Seizes Over $150,000 at a Fake Traffic Stop And Failures / Refuses To

            5       Report the Incident And/Or Make an Arrest
            6

            7         12.    Each and every allegation set forth in each and every averment and
            8   allegation of this pleading hereby is incorporated by this reference in each and
            9   every averment and allegation of this pleading.
           10         13.    On or about May 28, 2014, Plaintiff had provided a colleague
           11   (“Colleague”) with over $150,000 to purchase jewelry for Plaintiff’s jewelry
           12   business.   The Colleague then made arrangements for transportation. While
WEX LAW




           13   traveling to the destination to purchase jewelry a traffic stop was conducted by
           14   Collins. Collins seized the money, placed handcuffs on one of the persons in the
           15   vehicle and put the handcuffed person in the back of his squad car.
           16         14.    Plaintiff immediately called to complain about the theft, but the LASD
           17   claimed that no such event occurred.
           18         15.    Plaintiff then filed a claim with the county and never heard a peep
           19   from the county.
           20         16.    The LASD mislead Plaintiff into believing that the theft was from a
           21   person posing as a sheriff deputy.
           22         17.    While waiting for trial at the MDC, the FBI visited Plaintiff on or
           23   about June 2018, showing the Plaintiff a videotape of the illegal seizure.
           24         18.    The videotaped showed the taking of the money from the car by
           25   Collins, along with Collins placing one of the individuals under arrest so that the
           26   event would look legit for any bystander.
           27

           28
                CASE NO.:                                6                       COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 7 of 18 Page ID #:7

                1

            1         19.       The FBI confirmed that no arrests were made in regard to the incident.
            2         20.       The FBI confitmed that no reports were generated by Collins regarding
            3   the incident.
            4         21.       Collins took the currency without counting it, and, oddly did not
            5   provide a receipt.
            6         22.       In addition to Collins conduct, the LASD was well aware of the illegal
            7   seizure and never reached out to the Plaintiff to try to right the wrong.
            8         23.       LASD Internal Affairs contacted the Plaintiff after he was released and
            9   requested a meeting, but the LASD was not interested in pursuing prosecution and
           10   they stated such.
           11         24.       LASD knew where the Plaintiff was at all times.
           12         25.       Plaintiff was released in October 2018.
WEX LAW




           13         26.       Since, as far as Plaintiff knows, the Defendants have never reported
           14   that the $158,000 was seized, there is no asset identifier number or case number for
           15   these assets. Moreover, Plaintiff submitted two claims with LA that have been
           16   ignored.
           17         27.       Plaintiff is therefore without a procedure to seek return of the money
           18   wrongfully seized by the Defendants under color of law.
           19
           20
                                             FIRST CAUSE OF ACTION

           21                   Unreasonable Search and Seizure – 42 U.S.C. § 1983
           22
                                        (By Plaintiff Against All Defendants)
           23

           24         28.       Plaintiff hereby re-alleges and incorporates by this reference, as

           25   though set forth in full, the allegations in paragraph 1 through 27, inclusive.
           26
           27

           28
                CASE NO.:                                  7                      COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 8 of 18 Page ID #:8

                1

            1         29.    Collins illegal seizure deprived Plaintiff of his right to be secure in his
            2
                person against unreasonable searches and seizures as guaranteed to him pursuant to
            3

            4
                the 4th Amendment and applied to state actors by the 14th Amendment.

            5         30.    While acting under color of law, Defendants and Does 1-10
            6
                unlawfully seized and stole the personal property of Plaintiff in violation of the 4th
            7

            8
                Amendment to the United States Constitution.

            9         31.    The County of Los Angeles is responsible for the misconduct of its
           10
                employees acting under color of law.
           11

           12         32. The Defendants was willful, wanton, malicious and done with reckless
WEX LAW




           13   disregard for Plaintiff s rights and safety and therefore warrants the imposition of
           14
                exemplary and punitive damages.
           15

           16         33.    Plaintiff also claims attorney fees and costs pursuant to 42 U.S.C. §

           17   1988 under this claim for relief.
           18
                                         SECOND CAUSE OF ACTION
           19
           20                     Deprivation of Property Without Due Process

           21                     (By Plaintiff Against Against All Defendants)
           22
                      34.    Plaintiff hereby re-alleges and incorporates by this reference, as
           23

           24   though set forth in full, the allegations in paragraph 1 through 33, inclusive.
           25         35.    The unlawful theft of the currency by Defendants and Does 1-10
           26
                deprived Plaintiff of his right to not be deprived of their personal property without
           27

           28
                CASE NO.:                                 8                        COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 9 of 18 Page ID #:9

                1

            1   due process of law, as guaranteed by the Fifth and Fourteenth Amendments to the
            2
                United States Constitution. Defendants’ theft of the currency was unlawful and
            3

            4
                unjustified, and Plaintiff s were provided with no means of redress or procedure

            5   whereby they could even dispute the deprivation, as Defendants did not document
            6
                the seizure of these funds.
            7

            8
                      36.    The County of Los Angeles is responsible for the misconduct of its

            9   employees acting under color of law.
           10
                      37. The Defendants was willful, wanton, malicious and done with reckless
           11

           12   disregard for Plaintiff s rights and safety and therefore warrants the imposition of
WEX LAW




           13   exemplary and punitive damages.
           14
                      38. As a result of the unlawful seizure and theft of their property, Plaintiff’s
           15

           16   have been damaged in an amount to be proven at trial.

           17         39. Plaintiff also claims attorney fees and costs pursuant to 42 U.S.C. §
           18
                1988 under this claim for relief.
           19
           20

           21                             THIRD CAUSE OF ACTION
           22
                                       Violation of Substantive Due Process
           23

           24         40.    Plaintiff hereby re-alleges and incorporates by this reference, as
           25   though set forth in full, the allegations in paragraph 1 through 39, inclusive.
           26
           27

           28
                CASE NO.:                                 9                       COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 10 of 18 Page ID #:10

                 1

             1         41.    The unlawful theft of the currency by Defendants and Does 1-10
             2
                 deprived Plaintiff of his right to not be subjected to outrageous government
             3

             4
                 conduct, as guaranteed to Plaintiff pursuant to the Fourteenth Amendment to the

             5   United States Constitution. Defendants’ theft of the currency was conducted under
             6
                 color of law and was an intentional abuse of public authority.
             7

             8
                       42.    The County of Los Angeles is responsible for the misconduct of its

             9   employees acting under color of law.
            10
                       43. The Defendants were willful, wanton, malicious and done with reckless
            11

            12   disregard for Plaintiff s rights and safety and therefore warrants the imposition of
WEX LAW




            13   exemplary and punitive damages.
            14
                       44. As a result of the unlawful seizure and theft of their property, Plaintiff s
            15

            16   have been damaged in an amount to be proven at trial.

            17         45. Plaintiff also claims attorney fees and costs pursuant to 42 U.S.C. §
            18
                 1988 under this claim for relief.
            19
            20                            FOURTH CAUSE OF ACTION

            21               Municipal and Supervisory Liability (42 U.S.C. § 1983)
            22
                                   (By Plaintiff Against Against All Defendants)
            23

            24         46.    Plaintiff hereby re-alleges and incorporates by this reference, as
            25   though set forth in full, the allegations in paragraph 1 through 45, inclusive.
            26
            27

            28
                 CASE NO.:                                 10                        COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 11 of 18 Page ID #:11

                 1

             1         47.    On and for some time prior to May 28, 2014 (and continuing to the
             2
                 present date) Defendants and Does 1 to 10, deprived Plaintiff of the rights and
             3

             4
                 liberties secured to them by the 4th and 14th Amendments to the United States

             5   Constitution, in that said defendants and their supervising and managerial
             6
                 employees, agents, and representatives acting with gross negligence and with
             7

             8
                 reckless and deliberate indifference to the safety, rights, and liberties of the public

             9   in general and of Plaintiff , and of persons in his class, situation and comparable
            10
                 position, in particular, knowlingly maintained, enforced and applied an official
            11

            12   recognized custom, policy and practice of:
WEX LAW




            13                    (a) employing and retaining as sheriff deputy and other personnel,
            14
                                  including Collins, LA, LASD, McDonnell and DOES 1-10 at all
            15

            16                    times material herein knew or reasonably should have known had

            17                    dangerous propensities for abusing their authority and for
            18
                                  mistreating citizens by failing to follow writed LASD policies;
            19
            20                    (b) inadequately supervising, training, controlling, assigning and

            21                    disciplining LASD deputy and other personnel, including Collins,
            22
                                  LA, LASD, McDonnell and DOES 1-10 each knew or in the
            23

            24                    exercise    of   reasonable    care   should    have    known     the
            25                    aforementioned propensities and character traits;
            26
            27

            28
                 CASE NO.:                                 11                       COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 12 of 18 Page ID #:12

                 1

             1                    (c) maintaining grossly inadequate procedures for reporting,
             2
                                  supervising, investigating, reviewing, controlling and disciplining
             3

             4
                                  the intentional conduct by LASD deputies and other personnel,

             5                    including Collins and McDonnell who are LASD employees;
             6
                                 (d). Failing to adequately train, supervise, and control its officers in
             7

             8
                                  the collection, documentation, and retention of evidence; and

             9                    (e). Condoning, ratifying, and encouraging the theft of personal
            10
                                  property in the course of official investigations.
            11

            12         48.    Defendants LA, LASD, Beck and Does 1 to 50, together with various
WEX LAW




            13   other officials whether named or unnamed, had either actual or constructive
            14
                 knowledge of the deficient policies, practices and customs alleged in the
            15

            16   paragraphs above. Despite having knowledge as stated above these defendants

            17   condoned, tolerated, and through actions and inactions thereby ratified such
            18
                 policies. Said defendants also acted with deliberate indifference to the foreseeable
            19
            20   effects and consequences of these policies with respect to the constitutional rights

            21   of Plaintiff and other individuals similarly situated.
            22
                       49. By perpetrating, sanctioning, tolerating and ratifying the outrageous
            23

            24   conduct and wrongful acts, Defendants Collins, LA, LASD, McDonnell and
            25   Does 1 to 10, acted with intentional, reckless and callous disregard for the safety
            26
                 and constitutional rights of Plaintiff. Defendants Collins, LA, LASD, McDonnell
            27

            28
                 CASE NO.:                                 12                          COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 13 of 18 Page ID #:13

                 1

             1   and Does 1 to 10, and each of their actions were willful, wanton, oppressive,
             2
                 malicious, fraudulent, extremely offensive and unconscionable to any reasonable
             3

             4
                 person of normal sensibilities.

             5          50.     By reason of the aforementioned policies and practices of Defendants
             6
                 Collins, LA, LASD, McDonnell and Does 1 to 10, Plaintiff incurred damages in the
             7

             8
                 form of lost profits, psychological and emotional injuries, including, without

             9   limitation, sleep deprivation, humiliation, depression, all of which are continuing
            10
                 and damage to reputation. Plaintiff’s actual damages will be ascertained at trial.
            11

            12          51.    The policies, practices and customs implemented and maintained and
WEX LAW




            13   still tolerated by Defendants Collins, LA, LASD, McDonnell and Does 1 to 10,
            14
                 were affirmatively linked to and were significantly influential forces behind the
            15

            16   injuries of Plaintiff.

            17          52. The actions and inactions of the LASD were known or should have been
            18
                 known to the policy makers responsible for that agency and occurred with
            19
            20   deliberate indifference to the constitutional violations set forth above, and/or to the

            21   strong likelihood that constitutional rights would be violated as a result of failing to
            22
                 train, supervise, or discipline in areas where the need for such training or
            23

            24   supervision would be obvious.
            25          53. The actions of the LASD set forth herein were a motivating force behind
            26
                 the violations of Plaintiffs’ constitutional rights as set forth in this complaint.
            27

            28
                 CASE NO.:                                  13                         COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 14 of 18 Page ID #:14

                 1

             1         54. As a direct and proximate result of Defendants’ acts and omissions,
             2
                 condoning, encouraging, ratifying, and deliberately ignoring the pattern and
             3

             4
                 practice of Defendant Collins, Plaintiffs sustained injury and were damaged in an

             5   amount to be proven at trial.
             6
                       55. Plaintiff also claims attorney fees and costs pursuant to 42 U.S.C. §
             7

             8
                 1988 under this claim for relief.

             9                              FIFTH CAUSE OF ACTION
            10
                                                      Conversion
            11

            12                     (By Plaintiff Against Against All Defendants)
WEX LAW




            13         56.    Plaintiff hereby re-alleges and incorporates by this reference, as
            14
                 though set forth in full, the allegations in paragraph 1 through 51, inclusive.
            15

            16         57. Defendants Collins, Does 1-10, and LA substantially interfered with

            17   property belonging to Plaintiffs by intentionally interfering with the use or
            18
                 possession of said personal property.
            19
            20         58. Plaintiff did not consent to Defendants’ actions.

            21         59.    The Defendants was willful, wanton, malicious and done with reckless
            22
                 disregard for Plaintiff s rights and safety and therefore warrants the imposition of
            23

            24   exemplary and punitive damages.
            25         60. As a result of Defendants’ conduct, Plaintiff has been damaged in an
            26
                 amount to be proven at trial.
            27

            28
                 CASE NO.:                                 14                       COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 15 of 18 Page ID #:15

                 1

             1          61. Plaintiff also claims attorney fees and costs pursuant to 42 U.S.C. §
             2
                 1988 under this claim for relief.
             3

             4
                                            SIXTH CAUSE OF ACTION

             5                       Intentional Infliction of Emotional Distress
             6
                                         (By Plaintiff Against All Defendants)
             7

             8
                        62. Plaintiff hereby re-alleges and incorporates by this reference, as though

             9   set forth in full, the allegations in paragraph 1 through 61, inclusive.
            10
                        63. Plaintiff is informed and believes and thereon alleges that Defendants’
            11

            12   actions described in this Complaint were intentional, extreme and outrageous.
WEX LAW




            13          64. Plaintiff is further informed and believes and hereon alleges that such
            14
                 actions were done with intent to cause serious emotional distress and were done
            15

            16   with reckless disregard of the probability of causing Plaintiff serious emotional

            17   distress.
            18
                        65.   As a proximate result of the Defendants actions Plaintiff incurred
            19
            20   damages in the form of lost profits, psychological and emotional injuries,

            21   including, without limitation, sleep deprivation, humiliation, depression, , all of
            22
                 which are continuing and damage to reputation. Plaintiff’s actual damages will be
            23

            24   ascertained at trial.
            25

            26
            27

            28
                 CASE NO.:                                 15                        COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 16 of 18 Page ID #:16

                 1

             1         66. The conduct of the Defendants was despicable, malicious, wanton,
             2
                 oppressive and accomplished with a conscious disregard for Plaintiff’s rights,
             3

             4
                 entitling Plaintiff to an award of exemplary and punitive damages.

             5                            SEVENTH CAUSE OF ACTION
             6
                                        Trespass Against Personal Property
             7

             8                          (By Plaintiff Against All Defendants)

             9         67. Plaintiff hereby re-alleges and incorporates by this reference, as though
            10
                 set forth in full, the allegations in paragraph 1 through 66, inclusive.
            11

            12         68.     Defendants Collins, McDonnell, LA, LASD and Does 1-10,
WEX LAW




            13   substantially interfered with property belonging to the Plaintiff by intentionally
            14
                 interfering with the use or possession of said personal property
            15

            16         69. Plaintiff did not consent to Defendants’ actions.

            17         70.    The Defendants was willful, wanton, malicious and done with reckless
            18
                 disregard for Plaintiff s rights and safety and therefore warrants the imposition of
            19
            20   exemplary and punitive damages.
            21         71. As a result of Defendants’ conduct, Plaintiff has been damaged in an
            22
                 amount to be proven at trial.
            23

            24         72. Plaintiff also claims attorney fees and costs pursuant to 42 U.S.C. §
            25   1988 under this claim for relief.
            26
            27

            28
                 CASE NO.:                                 16                        COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 17 of 18 Page ID #:17

                 1

             1       WHEREFORE, Plaintiff’s prays judgment against defendants as follows:
             2
                       1. For compensatory damages in an amount to be proven at trial:
             3

             4
                       2. For punitive damages on those claims where it is available pursuant to

             5            law in an amount sufficient to punish, deter and make an example of the
             6
                          Defendants;
             7

             8
                       3. For interest on those claims where it is available under law;

             9         4. For an order awarding PLAINTIFF their reasonable attorney’s fees as to
            10
                          Plaintiff ’s civil rights claims pursuant to 42 U.S.C. § 1988, , including
            11

            12            litigation costs and expenses;
WEX LAW




            13         5. For cost of suit; and
            14
                       6. For such other and further relief as this Court may deem to be just and
            15

            16            proper.

            17   Dated: September 16, 2019
            18
                                                                Respectfully Submitted,
            19
            20
                                                                  /s/ Michael S. Devereux
            21                                             By: __________________________
            22                                                        Michael S. Devereux
                                                                      Attorney for Plaintiff
            23                                                       DANIEL NERSOYAN
            24

            25

            26
            27

            28
                 CASE NO.:                                 17                      COMPLAINT
          Case 2:19-cv-08109-SVW-MAA Document 1 Filed 09/18/19 Page 18 of 18 Page ID #:18

                 1

             1                            DEMAND FOR JURY TRIAL
             2
                 Plaintiff hereby demands a trial by jury.
             3

             4

             5   Dated: September 16, 2019
             6
                                                                  Respectfully Submitted,
             7

             8
                                                                    /s/ Michael S. Devereux
             9                                               By: __________________________
            10                                                          Michael S. Devereux
                                                                        Attorney for Plaintiff
            11                                                         DANIEL NERSOYAN
            12
WEX LAW




            13

            14

            15

            16

            17

            18

            19
            20

            21

            22

            23

            24

            25

            26
            27

            28
                 CASE NO.:                                   18                      COMPLAINT
